Citation Nr: 0525892	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-03 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1986.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the veteran's claims of entitlement to 
service connection for hypertension, a back disorder, sinus 
headaches, a sleep disorder, and numbness in the neck and 
face, claimed as secondary to surgery.  The RO granted the 
veteran's claims of entitlement to service connection for 
PTSD, evaluated as 30 percent disabling; deviated nasal 
septum, evaluated as 10 percent disabling; and bilateral 
hearing loss, evaluated as noncompensable.  The veteran filed 
a timely notice of disagreement as to all of the issues 
except entitlement to service connection for numbness of the 
neck and face. 

This case was previously before the Board in January 2003, at 
which time the increased rating claims were denied.  A 
decision as to the service connection claims was deferred 
pending additional evidentiary development.  The appellant 
then appealed the Board's January 2003 decision to the U.S. 
Court of Appeals for Veterans Claims (Court), but pursued 
only the PTSD claim.  In January 2004, the General Counsel of 
the Department of Veterans Affairs (VA) and the veteran's 
representative filed a Joint Motion for Partial Remand, 
asking the Court to vacate the Board's decision with respect 
to the denial of an evaluation in excess of 30 percent for 
PTSD.  Principally, the parties agreed that the case should 
be remanded to the Board for additional evidentiary 
development.  Later in January 2004, the Court issued an 
Order granting the Joint Motion, vacating that portion of the 
Board's January 2003 decision pertaining to the PTSD claim, 
and remanding the case to the Board.  


This case was most recently before the Board in June 2004, at 
which time all of the service connection claims on appeal 
(hypertension/back disorder/sinus headaches/ sleep disorder) 
and the increased rating claim for PTSD were remanded, 
primarily for additional evidentiary development.  The Board 
followed the directives in the Joint Motion, and has 
attempted to supplement the record with additional evidence; 
however, inasmuch as the veteran has not cooperated in this 
effort, the evidentiary record remains essentially the same 
as that which existed at the time of the June 2004 Board 
decision, except for the addition of recent VA medical 
records. 



FINDINGS OF FACT

1.  Hypertension was not diagnosed during service or during 
the first post-service year, and elevated blood pressure 
readings, initially documented post-service in 1999, have not 
been etiologically linked to service.

2.  Currently manifested low back disorders, diagnosed as 
mild lumbar spondylosis and minimal levoscoliosis of the mid 
lumbar spine, have not been etiologically linked to service.

3.  There is no current diagnosis of headaches or of a 
condition primarily manifested by headaches.

4.  There is no currently diagnosed sleep disorder, including 
sleep apnea.

5.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, and 
mild memory loss.





CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2004).

3.  A headache disorder, claimed as sinus headaches, was not 
incurred in service and is not secondary to any service-
connected condition, including a deviated nasal septum.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).

4.  A sleep disorder, claimed as sleep apnea, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).

5.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).




Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.




Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant before the adjudication of his service 
connection claim, and therefore the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a July 2004 letter implementing VA's duties to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claims, and what the veteran's own responsibilities were 
in accord with the duty to assist.  Collectively, these 
letters also provided full notice as to the VCAA's 
provisions, and the July 2004 letter included the statement, 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Italics in original)  In addition, 
the veteran was advised, by virtue of an April 2001 rating 
decision and a detailed February 2002 Statement of the Case 
(SOC), of the pertinent law and what the evidence must show 
in order to substantiate the claims.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
points out that multiple VA examinations were scheduled in 
both 2003 and 2004, of which the veteran was notified at his 
most recently provided address of record.  He failed to 
appear for those examinations, without any explanation and 
without requesting rescheduling.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

The Board notes, in addition, that the service medical 
records and, specifically, VA treatment records have been 
secured for the file.  VA examinations were conducted in 
October 2000.  For its part, VA has done everything 
reasonably possible to assist the veteran, and no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's service medical records indicate no complaint, 
treatment, or diagnosis of any psychological disability, or 
disorder of the spine or nose, when he entered service.  A 
pre-induction examination of June 1964 reflected that blood 
pressure was 120/70.  The April 1966 induction examination 
shows that a history of a sinus condition (pilondial sinus) 
was reported, which the examiner noted was inactive at the 
time of examination.  That examination report indicated a 
history of sinuses and ear, nose, and throat problems, 
explained as sinus and bronchial trouble.  A February 1970 
entry documents headache and an abrasion to the forehead.  

An entry dated in September 1981 documents the veteran's 
complaints of headaches, assessed as headaches of unknown 
etiology. After dropping a radio on his head and nose in 
April 1984, he was noted to have a deviated septum and a 
metal fragment in his nose, which was noted as residual of a 
shrapnel wound during his tour in the Republic of Vietnam.  
The veteran was diagnosed with a fractured nose.  An entry 
dated in October 1985 shows that the veteran complained of 
headaches, nervousness, sinus problems, and trouble sleeping, 
periodically since 1970.  The veteran also complained of a 6-
month history of backache, with no history of direct or 
indirect trauma.  

The October 1985 separation examination reflects that 
clinical evaluation of the head, nose, sinuses, and spine was 
normal.  Psychiatric evaluation was also normal.  A blood 
pressure reading of 112/84 was made.  The veteran reported a 
history of depression, nervousness, recurrent back pain, 
frequent and severe headaches, and sinus problems.

VA outpatient treatment records reveal complaints of anxiety 
and treatment for hypertension since October 1999.  




The veteran underwent a VA psychology evaluation in November 
1999.  He reported that his symptoms, including depression, 
nervousness, hyperactivity, and headaches, had begun in 
Vietnam and had been steady until they had gotten worse since 
1998.  He described himself as "standoffish," and indicated 
that he did not trust people and tried not to get close to 
anyone.  He reported some forgetfulness, restlessness, and 
irritability.  Mental examination indicated that the veteran 
was alert and oriented.  He had a slightly anxious mood and 
affect.  He fidgeted in his chair and appeared restless.  His 
thought process was intact, with no evidence of delusions or 
hallucinations.  His judgment was good, but his insight was 
poor.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 55.  He was treated for mixed 
anxiety-depressive disorder, not otherwise specified.

The veteran was afforded a VA examination of the nose and 
sinuses in October 2000.  He reported having fractured his 
nasal bone in service (1982).  According to the veteran, he 
had been informed in service that his nose would have to be 
broken again in order to repair it.  He complained of 
headaches, congestion, and rhinorrhea since his injury in 
service.  The examiner noted that his residuals of nasal 
fracture occasionally interfered with breathing through the 
nose.  The veteran reported a history of purulent discharge.  
Examination revealed no evidence of dyspnea at rest or 
exertion, no speech impairment, no chronic sinusitis, no 
incapacitation, and no headaches or pain.  The nares were 
noted as approximately 80 percent obstructed.  The turbinates 
were edematous bilaterally.  There was right maxillary sinus 
tenderness, but no purulent discharge or crusting at the time 
of the examination.

VA X-rays revealed normally formed and aerated paranasal 
sinuses.  There was a tiny one-by-three-millimeter metallic 
density foreign body embedded in the skin over the frontal 
bone of the skull, just superior to the frontal sinus; 
otherwise, the clinical impression was of negative paranasal 
sinuses.  Diagnoses of residuals of nasal bone fracture, and 
no chronic sinusitis identified, were made.

The veteran was also afforded a VA mental examination in 
October 2000.  He gave a history of anxiety and depression.  
He reported a 20-year military career with multiple tours in 
the Republic of Vietnam, taking care of radio sites and 
occasionally going out on patrols with infantry units.  He 
reported involvement in firefights and mortar attacks.  The 
examiner noted the shrapnel that was still lodged in the 
veteran's head from an attack in which he also lost his front 
teeth.  The veteran complained of bothersome memories of 
"running an airfield" and helping with "medevacs of 
Montagnards."  He also reported seeing amputations in a 
"butcher shop" run by Korean doctors and remembered limbs 
"on the floor."

At the time of the VA examination, the veteran reported 
living alone as a custodian on a friend's property.  
According to the veteran, he had no relationships, and only 
two or three acquaintances.  He said he avoided activities 
that reminded him of Vietnam.  He indicated that he suffered 
from nightmares and anger.  Mental examination revealed 
blunted affect, with anxious and somewhat pressured speech.  
There was no evidence of suicidal or homicidal ideations, 
delusions, or thought disorders.  The examiner noted that the 
veteran was anxious and depressed.  He also noted that the 
veteran suffered from isolation, emotional numbing, loss of 
interest in things, avoidance, intrusive thoughts, 
nightmares, anger, and irritability.  The examiner assigned a 
GAF score of 50.  PTSD was diagnosed.

A VA respiratory examination was conducted in October 2000.  
The examining physician indicated that he had reviewed the 
complaints of sleep apnea with the veteran, and indicated 
that the veteran was unaware of any such diagnosis.  The 
examiner indicated that the veteran did not use a C-PAP 
device, and had never presented for one.  Further evaluation 
of the condition was discontinued.

A VA examination of the spine was also conducted in October 
2000.  The veteran complained of daily and constant lumbar 
back pain.  He reported a gradual and progressive onset of 
lumbar back pain noted early in his military career, which 
had become worse throughout the years.  Mild lumbar 
spondylosis and minimal levoscoliosis of the mid lumbar spine 
were diagnosed, as shown by October 2000 VA X-ray films.  

VA medical records dated in 2001 and 2002 primarily pertain 
to treatment of the eyes and knees.  Complaints of headaches, 
nervousness, and elevated blood pressure are recorded in an 
April 2001 record.  

VA examinations, including specific examinations for 
hypertension and the spine, were scheduled for May 2003, and 
the veteran failed to report for them.  Following the January 
2004 Joint Remand and Court order, and the Board's June 2004 
Remand to the RO, VA examinations for hypertension, the 
joints, neurological disorders, and PTSD were scheduled for 
July 2004.  The record reflects that the veteran was notified 
of those examinations at his current address on file at VA, 
and again he failed to report for the scheduled examinations.  

III.  Law and Regulations

A.  Service Connection

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including hypertension, when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309.  Notwithstanding the lack of a 
diagnosis of a claimed disorder during active duty, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  It 
is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

B.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991). However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where entitlement to compensation has already been 
established, and increase in the disability rating is at 
issue, present level of disability is of primary concern) as 
to the primary importance of the present level of disability, 
is not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability. Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.
IV.  Analysis

A.  Service Connection Claims

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such examinations. 38 
C.F.R. §§ 3.326(a), 3.327(a) (2004). Under 38 C.F.R. § 3.655, 
when a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  In this case, the veteran was scheduled 
for VA examinations in 2003 and 2004 in conjunction with the 
original compensation claims (service connection).  He failed 
to report for those examinations with no explanation 
provided; therefore, and the Board must adjudicate these 
claims on appeal based on the evidence of record.

1.  Hypertension and Back Disorder

The record reflects that in approximately October 1999 the 
veteran was receiving VA treatment for high blood pressure, 
including instructions for monitoring it.  For purposes of 
this decision, the Board will assume based upon the 
aforementioned VA treatment records that, although a specific 
diagnosis of hypertension was not recorded, hypertension is 
currently manifested.

The record does factually establish the presence of currently 
manifested back disorders, diagnosed as shown by VA X-ray 
films taken in October 2000, as mild lumbar spondylosis and 
minimal levoscoliosis of the mid-lumbar spine.  

The service medical records document that, in 1985, the 
veteran complained of a six-month history of backache.  No 
clinical disorder of the back was diagnosed in conjunction 
with those complaints.  Hypertension was not diagnosed within 
service or the first-post service year, nor did the 
separation examination report of October 1985 reflect any 
elevated blood pressure, as a blood pressure reading of 
112/84 was made at that time.  

The record contains no medical opinion or competent medical 
evidence establishing, or even suggesting, that an 
etiological relationship exists between the claimed 
hypertension and back disorder and the veteran's service, and 
the claims must fail on this basis.  Essentially, the only 
evidence offered in support of these claims is the veteran's 
assertions to the effect that such a relationship exists.  
While the appellant is certainly capable of providing 
probative evidence of any symptomatology that he has 
experienced, a layperson is generally not capable of opining 
on matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Routen v. Brown, supra; Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other competent medical evidence that supports his claims.  

The Board also points out that, because the veteran failed to 
report for VA examinations scheduled in 2003 and 2004, a 
competent medical opinion (nexus evidence) which might have 
helped bolster the veteran's claims, could not be obtained, 
due to his lack of cooperation.

The Board observes that the Court held in Savage v. Gober, 10 
Vet. App. 488 (1997), that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a layperson's 
observation is competent.  

In this case, there is no objective indication of continuity 
of symptomatology related to high blood pressure or affecting 
the back, aside from the veteran's own assertions as to 
continuous symptoms.  In fact, a more than 10-year gap in the 
evidence exists between the veteran's discharge from service 
in 1986 and the earliest post-service indications of 
hypertension and a back disorder, shown in 1999 and 2000, 
respectively.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991); see also Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a layperson's 
observation is competent.  Such evidence is lacking in this 
case.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
both hypertension and a back disorder must be denied.

2.  Headaches and Sleep Disorder

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Essentially, there is no clinical evidence of record a 
currently manifested headache or sleep disorder.  The October 
2000 VA examination reports reflected that, although the 
veteran complained of headaches associated with a sinus 
condition, there was no clinical indication of headaches, and 
headaches were not diagnosed.  Similarly, complaints of 
headaches are documented in a 2001 VA medical record, and 
again no diagnosis of headaches or a condition primarily 
manifested by headaches was diagnosed.  Moreover, again, the 
record contains no competent evidence establishing or even 
suggesting any etiological relationship between service and 
the veteran's current complaints of headaches.

As to the claimed sleep disorder, there is simply no post-
service evidence which reflects that the veteran has ever 
been treated for or diagnosed with a sleep disorder.  In 
fact, when VA attempted to examine the veteran for this 
claimed condition in October 2000, the veteran was 
"unaware" of any diagnosis of sleep apnea, and indicated 
that he had never presented for that.  No further action was 
taken to examine him thereafter.  Attempts to clarify the 
matter by providing VA examinations in 2003 and 2004 were 
unsuccessful, inasmuch as the veteran did not report for 
those examinations.  Accordingly, the appeal must fail, as 
there is no current diagnosis of the claimed sleep disorder 
and the claim may be denied on this basis alone.

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claims of entitlement to service connection for 
headaches (sinus) and a sleep disorder and they are denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Increased Rating Claim - PTSD

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  That code, pursuant to 38 C.F.R. § 4.130, 
provides for the following pertinent evaluations:

0 percent for a mental condition that has been 
formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational or 
social functioning or to require continuous 
medication;

10 percent for occupational and social impairment 
due to mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms controlled by 
continuous medication;

30 percent for occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events);

50 percent for occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and 
difficulty in establishing and maintaining 
effective work and social relationships;

70 percent for occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting ); inability to establish and 
maintain effective relationships; and

100 percent for total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  A GAF score of 41 to 50 is defined as denoting serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

The competent evidence of record indicates that the veteran 
suffers depression, anxiety, and mild memory loss.  He has 
recurring nightmares, and few friends.  Although the October 
2000 VA examiner noted that the veteran's speech was anxious 
and somewhat pressured, there was no indication that he was 
not able to carry on a normal conversation.   In November 
1999 the examiner noted that, based upon the veteran's 
vocabulary and educational background, he appeared to be of 
average intellectual functioning.  The veteran reported only 
minor forgetfulness.  He does not appear to contend, nor does 
the competent evidence of record indicate, that he is only 
able to retain highly learned material or that he forgets to 
complete tasks.  His judgment was described as good and his 
thought process was intact, and it was specifically noted in 
October 2000 that there was no evidence of any thought 
disorder.  All of these manifestations are consistent with 
the assignment of a 30 percent evaluation for PTSD.

In order to warrant a 50 percent evaluation, the criteria 
listed above are for consideration.  It is clear from the 
pertinent and most recent evidence of record that nearly none 
of those manifestations (for 50%) are currently shown.  
Neither the October 2000 VA examination or any of the VA 
clinical records dated prior to or subsequent to that time 
have documented symptoms consistent with flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; any 
panic attacks, any impairment of long-term memory or 
difficulty in understanding complex commands; impaired 
judgment or abstract thinking; or any disturbances of 
motivation and mood greater than that already contemplated by 
the criteria for a 30 percent evaluation for PTSD.  

With respect to work and social relationships, the evidence 
of record does not indicate any signs of difficulty in 
establishing and maintaining effective work and social 
relationships owing solely to PTSD.  While it appears that 
the veteran has few friends and little family contact, and 
that he works on his farm, the evidence does not reflect that 
this is attributable to PTSD, as opposed to personal 
preference or some other reason.  However, the veteran's 
current disability picture due to his service-connected PTSD, 
currently evaluated as 30 percent disabling, does not appear 
to more nearly approximate the criteria required for a 50 
percent rating under DC 9411.  See 38 C.F.R. 4.7 .

The Board has also considered both the VA examiner's 
assignment of a GAF score of 55.  According to DSM-IV, GAF 
scores ranging between 51 and 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).   See Carpenter v. 
Brown, supra.  However, it is clear in this case, and as has 
been explained above, that the actual documented 
manifestations of the veteran's psychiatric condition do not 
include flat affect and circumstantial speech or occasional 
panic attacks.  To reiterate, while the veteran has few 
friends and little contact with his family, there is no 
indication from the evidence of record that this behavior is 
attributable to his PTSD. 

The Board finds that the veteran's service-connected PTSD is 
adequately evaluated as 30 percent disabling, and that no 
staged rating is warranted.  Therefore, and for the reasons 
discussed above, the Board finds that the veteran's service-
connected PTSD does not warrant a 50 percent evaluation under 
DC 9411.

In the alternative, the Board also points out that the 
veteran failed to report for a VA PTSD examination in 2004, 
and possibly also one scheduled in 2003, without any 
explanation.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit, which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. § 
3.655(b) (2004).  Thus, although the claim has been denied on 
the merits, in the alternative, the claim for an increased 
rating for PTSD is also denied pursuant to the aforementioned 
provisions of 38 C.F.R. § 3.655(b).  

C.  Final Comment as to All Claims

As discussed above, the veteran's failure to report for 
scheduled VA examinations has impeded the development of a 
more complete record, which might have provided a basis for 
the Board to grant one or more of the claims on appeal.  As 
has been held by the Court of Appeals for Veterans Claims, 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Given the RO's efforts to date, it would be 
unreasonable to place a burden upon VA to turn up heaven and 
earth in an attempt to secure further cooperation from the 
claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).


ORDER

Service connection for a hypertension is denied.

Service connection for a back disorder is denied.

Service connection for headaches (sinus) is denied.

Service connection for a sleep disorder is denied.

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


